Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 17698961, filed on March 18, 2022, has claims 1-20 pending in this application. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claim 1, the claimed invention is not directed to patent eligible subject matter. Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-20 are determined to be directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
 The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
The claims as presented are statutory.
In step 2A prong 1 the abstract ideas are determined.  To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to the abstract idea is bolded:
presenting, on a display of a computer system, a plurality of matching results corresponding to an initial search term; and presenting, on the display and concurrent with the plurality of matching results, at least one selectable control that represents an additional search term, other than the initial search term, that is selectable to refine the plurality of matching results.
The identified abstract ideas comprise mental steps and mathematical calculations.  The additional element of receiving data is insignificant extra solution activity.  Although the provenance of the data is described, the limitation fails to recite explicit use of any particular device to measure the data.  The additional element of presenting, on a display of a computer system and presenting, on the display is merely a statement of a generic process.  There is no description of the specific input data nor of the output data to which network would be applied. 
In step 2A prong 2, the claim is examined to determine whether the abstract ideas are integrated into a practical application.  Although producing visual search refinement can be considered a practical application, the current claims fail to do more than identify a generic field of use.  Note, claiming both an explicit identification of a particular input and a particular output would significantly change the 101 analysis.  
Claims 2-20 are also rejected under 35 USC § 101 as being directed to non-statutory subject matter for the same reason addressed above.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10380204.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Claim 8 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 6 of U.S. Patent No. 10380204.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Claim 16 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 13 of U.S. Patent No. 10380204.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Instant Application: 17698961
Patent No. 10380204
1. A computer implemented method, comprising: presenting, on a display of a computer system, a plurality of matching results corresponding to an initial search term; and presenting, on the display and concurrent with the plurality of matching results, at least one selectable control that represents an additional search term, other than the initial search term, that is selectable to refine the plurality of matching results.
8. A computing system, comprising: one or more processors; and a memory coupled to the one or more processors and storing program instructions that, when executed by the one or more processors, causes the one or more processors to at least: present a plurality of visual representations of a plurality of matching results corresponding to an initial search term; and present, concurrent with the plurality of visual representations, a first selectable control representative of a first additional search term, other than the initial search term, that is selectable to refine the plurality of matching results.
16. A method, comprising: presenting a first plurality of matching results responsive to a first search term; and presenting, concurrent with the plurality of matching results, a plurality of additional search terms that are selectable for refining the plurality of matching results.
1. A non-transitory computer-readable medium having computer-executable instructions stored thereon, wherein the instructions, when executed, cause a computer system having at least one computer processor to perform a method comprising: receiving at the computer system a selection of a search term; determining a plurality of matching results corresponding to the search term; presenting on a display of the computer system a token; presenting on the display of the computer system a plurality of digital items representing at least some of the matching results corresponding to the search term, wherein the digital items correspond to a subset of the plurality of matching results including the first matching result; and presenting on the display of the computer system and without user interaction, additional search terms for selection by a user, the additional search terms comprising at least a first token representative of a first additional search term and a second token representative of a second additional search term, wherein the first token and the second token are not the same token.
6. A computing system, comprising: one or more processors; and a memory coupled to the one or more processors and storing program instructions that when executed by the one or more processors causes the one or more processors to at least: receive a selection of a first search term; determine a plurality of matching results corresponding to the first search term; present a token visually representative of the first search term; present a plurality of visual representations of a subset of the plurality of matching results, including the first matching result; determine, based at least in part on the first search term and without additional user interaction, a plurality of additional search terms to refine the plurality of matching results; present a first token representative of a first additional search term of the plurality of additional search terms; present a second token representative of a second additional search term of the plurality of additional search terms; and present a third token representative of a third additional search term of the plurality of additional search terms; wherein the first token, the second token and the third token are distinct tokens.

13. A computer-implemented method, comprising: under control of one or more computing systems configured with executable instructions, receiving at a device a selection of a first search term; determining a plurality of alternative search terms for refining matching results of the first search term without additional user interaction, wherein the plurality of alternative search terms is dynamically determined based at least in part on a quantity of results of an alternative search term and the first search term; determining a first plurality of matching results corresponding to the first search term; presenting on a display of the device a first token representative of the first search term; presenting on the display digital items corresponding to visual representations of the first plurality of matching results; receiving at the device a selection of the first token; presenting on the display the plurality of alternative search terms comprising at least a first token representative of a first additional search term and a second token representative of a second additional search term, wherein the first additional search term and the second additional search term are not the same; receiving at the device a selection of an alternative search term of the plurality of alternative search terms; removing from the display the presentation of the first token; presenting on the display a second token representative of the alternative search term; determining a second plurality of matching results corresponding to the alternative search term; and presenting on the display visual representations of the second plurality of matching results.


"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 
The application claim 1 does not contain specific limitations as shown in the patent claim 1; however, according to In re Goodman, the application claim 1 is generic to the species of information covered by claim 1 of the patent. Thus, the generic invention is anticipated by the species of the patented invention.
The application claim 8 does not contain specific limitations as shown in the patent claim 16; however, according to In re Goodman, the application claim 8 is generic to the species of information covered by claim 16 of the patent. Thus, the generic invention is anticipated by the species of the patented invention.
The application claim 16 does not contain specific limitations as shown in the patent claim 13; however, according to In re Goodman, the application claim 16 is generic to the species of information covered by claim 13 of the patent. Thus, the generic invention is anticipated by the species of the patented invention.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-13, 16-17 and 19-20 are rejected under 35 USC 102(a)(1) as being anticipated by Plakhov et al. (US 20150178302 A1) (hereinafter Plakhov).
As per claims 1, 8 and 16, Plakhov discloses presenting, on a display of a computer system, a plurality of matching results corresponding to an initial search term [FIG. 3, there is shown the same web page is in FIG. 2, with the exception that the user has typed the letter "t" 208 into the search field 204. In this implementation, the typing in of the letter "t" into the search field 204, has caused the client device (browser) to send to the server (search engine) various elements of a search query including the letter "t" (being the sole query term at this point in time)., paragraph 95]; and presenting, on the display and concurrent with the plurality of matching results, at least one selectable control that represents an additional search term, other than the initial search term, that is selectable to refine the plurality of matching results [Historical search data may be mined to generate groups of query suggestion candidates. Using the context of the current query, the current query may be matched with the groups of query suggestion candidates to find a matching query suggestion candidate, which may be provided to the user.", paragraph 6].

As per claim 2, Plakhov discloses receiving, at the computer system, a selection of a first selectable control of the at least one selectable control; refining the plurality of matching results according to a first additional search term represented by the first selectable control to produce refined matching results; and presenting, on the display of the computer system, visual representations of the refined matching results [Fig. 6, Receiving from a client device a first search query and a first search result request in respect of the first search query, the first search query including at least one first query search term. [0099] (S2) Sending to the client device first search results of a first search conducted using the first search query. [0100] (S3) Receiving from the client device, elements of a second search query, the elements of the second search query including at least the at least one first query search term, the at least one first query search term included in the elements of the second search query not having been entered by a user of the client device in a search field in respect of the second search query, paragraph 97].

As per claims 3 and 11, Plakhov discloses replacing, on the display of the computer system, the first selectable control with a second selectable control that corresponds to a second additional search term that is different than the first additional search term [Fig. 5, item 308, when the user inputs the letter “t” the list of terms staring with letter “t” are presented to the user to select].

As per claim 6, Plakhov discloses wherein the additional search term corresponds to a characteristic of at least one of the plurality of matching results [the current query may be matched with the groups of query suggestion candidates to find a matching query suggestion candidate, which may be provided to the user, paragraph 6].

As per claim 7, Plakhov discloes determining the additional search term based at least in part on the plurality of matching results [Fig. 5, item 308, when the user inputs the letter “t” the list of terms staring with letter “t” are presented to the user to select].

As per claim 9, Plakhov discloses wherein the program instructions, when executed by the one or more processors, further cause the one or more processors to at least: determine, based at least in part on an input, a plurality of potential search terms corresponding to the input [the server (search engine query suggestion system) has sent a number of search query suggestions 210, including the search terms: target, twitter, translate, etc. to the client device, paragraph 95, Fig. 3]; present the plurality of potential search terms; and receive a selection of a potential search term of the plurality of potential search terms as a selection of the initial search term [Fig. 5, item 308, when the user inputs the letter “t” the list of terms staring with letter “t” are presented to the user to select].

As per claim 10, Plakhov discloses wherein the first additional search term is determined based at least in part on one or more of a user preference, a search history, a demographic, a popularity of matching results corresponding to an additional search term when combined with the initial search term, a location of a user, a time of day, or an external event [the at least one search query suggestion is further based on, at least in part, a search history associated with at least one second query search term included in the elements of the second search query, paragraph 55].

As per claim 13, Plakhov discloses wherein the program instructions, when executed by the one or more processors, further cause the one or more processors to at least: present a second selectable control representative of a second additional search term that is different than the first additional search term and different than the initial search term [Fig. 6, Receiving from a client device a first search query and a first search result request in respect of the first search query, the first search query including at least one first query search term. [0099] (S2) Sending to the client device first search results of a first search conducted using the first search query. [0100] (S3) Receiving from the client device, elements of a second search query, the elements of the second search query including at least the at least one first query search term, the at least one first query search term included in the elements of the second search query not having been entered by a user of the client device in a search field in respect of the second search query, paragraph 97].

As per claim 17, Plakhov discloses receiving a selection of a first additional search term of the plurality of additional search terms; refining the first plurality of matching results according to the first additional search term to produce refined matching results; and presenting the refined matching results. [Historical search data may be mined to generate groups of query suggestion candidates. Using the context of the current query, the current query may be matched with the groups of query suggestion candidates to find a matching query suggestion candidate, which may be provided to the user.", paragraph 6].

As per claim 19, Plakhov discloses determining a first additional search term of the plurality of additional search terms based at least in part on a quantity of results of the first additional search term and the first search term [the at least one search query suggestion is further based on, at least in part, a search history associated with at least one second query search term included in the elements of the second search query, paragraph 55].

As per claim 20, Plakhov discloses determining a second plurality of additional search terms corresponding to a first additional search term of the plurality of additional search terms, wherein the second plurality of additional search terms include only additional search terms that would result in at least one matching result based on a combination of the first additional search term and a second additional search term of the second plurality of additional search terms. [the at least one search query suggestion is further based on, at least in part, a search history associated with at least one second query search term included in the elements of the second search query, paragraph 55].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 14 and 18 are rejected under 35 USC 103(a) as being unpatentable over Plakhov et al. (US 20150178302 A1) (hereinafter Plakhov) in view of Bati et al. (US 20140156669 A1) (hereinafter Bati).

As per claims 4 , 14 and 18, the rejection of claim 4 is incorporated by claim 1 above. However Plakhov does not disclose determining a visual characteristic of a first digital item visually representative of a first matching result of the plurality of matching results; and presenting, on the display of the computer system, a first selectable control representative of a first search term, the first selectable control having the determined visual characteristic of the first digital item. On the other hand Bati discloses determining a visual characteristic of a first digital item visually representative of a first matching result of the plurality of matching results; and presenting, on the display of the computer system, a first selectable control representative of a first search term [when a query is to be applied to the index, its tokens can be quickly compared with tokens of index entries. Content items corresponding to matching index entries can then be ranked to reduce the number of results, if necessary, and the winning content item(s) served, paragraph 11], the first selectable control having the determined visual characteristic of the first digital item [each unique attribute/value pair (and property/value pair) maps to a unique token, and vice versa, meaning that a given integer token within an index entry corresponds only to one specific attribute or property having one specific value, paragraph 30]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Plakhov teachings of a search query and a search result request in respect of the search query from a client device by one server, where the search query includes a query search term into Bati’s teaching of collapsing multiple modifications to a single modification that is applied to an entry when the entry is re-written for the entry that receives multiple modifications after the entry is written and before the entry is re-written. A request is received for content to be served to a target user. Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Plakhov into the teaching of Bati because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improving to ensures easy for a user to formulate search query terms that quickly and easily provide them with the information that they seek.
Claims 5 and 15 are rejected under 35 USC 103(a) as being unpatentable over Plakhov et al. (US 20150178302 A1) (hereinafter Plakhov) in view of Bati et al. (US 20140156669 A1) (hereinafter Bati) and further in view of Gutt et al. (US 20110055203 A1) (hereinafter Gutt). 
As per claims 5 and 15, the rejection of claim 5 is incorporated by claim 1 above. Howver the combination of references cited does not disclose wherein the visual characteristic of the first digital item is a predominant color of the first digital item. On the other hand, Gutt discloses wherein the visual characteristic of the first digital item is a predominant color of the first digital item [the visual search engine identifies a match with a user query and selects a prominence assigned to the visual explore link. When the match is a general match, the visual search engine generates a very prominent visual search link to attract the user attention. For instance, position within the category control, color, size, or shape may be used to alter the prominence of the visual explore link, paragraph 67]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Plakhov teachings of a search query and a search result request in respect of the search query from a client device by one server, where the search query includes a query search term into Bati’s teaching of collapsing multiple modifications to a single modification that is applied to an entry when the entry is re-written for the entry that receives multiple modifications after the entry is written and before the entry is re-written. A request is received for content to be served to a target user into Gutt’s teachings of provide results that include one or more terms of a search query. Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Plakhov into the teaching of Bati and Gutt because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improving to ensures easy for a user to formulate search query terms that quickly and easily provide them with the information that they seek.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOSHA ARJOMANDI whose telephone number is (571)272-9784.  The examiner can normally be reached on (571)272-9784.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571)272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
October 8, 2022
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167